*392ON MOTION NOR REHEARING.
BLAND, P. J.
The learned counsel for respondent in his motion for rehearing seems to have misconceived both the letter and the spirit of the opinion delivered in this case. The opinion does not, as counsel for respondent contends, denounce or hold as illegal, trade unions. The court was not dealing with trade unions as such, but with a monopoly erroneously styling itself a trade union. Trade unions are authorized by our statutes and are approved and supported by the enlightening sentiment of all right-thinking men, and their benefit, both to their members and the general public, are seen and appreciated by every unprejudiced mind. But when a so-called trade union becomes both a tyrannical master over its members and monopolizes a trade for the protection of which it was ostensibly organized, it puts itself beyond the pale of the protection of the courts and outside of the statutes authorizing trade unions, and no member of such union can have any standing in a court of equity where he seeks to enforce the monopolistic features and objects of the organization. The court found the unfortunate respondent in this situation and 'while we recognized that the order to which he belonged had r\unjustly and arbitrarily dismissed him from the organization we found ourselves unable to afford him any relief for the .sole reason that he asked the court to sustain and uphold a monopoly, and not because he belonged to a labor union.
The motion for rehearing is denied.
All concur.